3/11/2015                                                                           TDCJ Offender Details

         TEXAS DEPARTMENT OF :CRIMINAl JUSTICE                                                     [E)      TDCJ Home   Iii   New Offend(~t· Search




   Offender Information Details
   I Retum to Search list I

   SID Number:                                                                 07165920

   TDCJ Number:                                                                01498063

   Name:                                                                       ROMERO,JOSE                                                            •
   Race:                                                                       H

   Gender:                                                                     M

   DOB:                                                                        1987-12-15

   Maximum Sentence Date:                                                      2061-01-19

   Current Facility:                                                           WYNNE

   Projected Release Date:                                                     2061-01-19

   Parole Eligibility Date:                                                    2012-05-23

   Offender Visitation Eligible:                                               YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for. a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                  Offender is not scheduled for release at
                                                                            this time.

   Scheduled Release Type:                                                 Will be determined when release date is
                                                                           scheduled.

   Scheduled Release                                                       Will be determined when release date is·
   Location:                                                               scheduled.



        Parole Review Information·
   Offense History:
   I    Offense                                              Sentence
http://offender .tdcj .state. tx.us/OffenderSearchloffenderDetai l.acti on?si d=07165920                                                              1/2
3/11/2015                                                                         TDCJ Offender Details

            Date                  Offense                        Date            County Case No.          Sentence (YY ~MM-
                                                                                                                DD)

                             INJURY TO CHILD
       2006-01-19                                            2007-12-05            BEXAR 2007CR9123B           55-00-00
                                   SBI




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                   New Offender Search                    TDCJ Home Page




http://offender .tdcj .state.tx.us/OffenderSearchloffenderDetai l.acti on?si d=07165920                                       2/2